In The

                                  Court of Appeals

                    Ninth District of Texas at Beaumont

                                    NO. 09-12-272 CR

                         Curtis Allen Kirkland, Appellant

                                           VS.

                            The State of Texas, Appellee


                          Appealed from the 9th District Court
                            of Montgomery County, Texas
                              Cause No. 11-10-11344 CR

                                          ORDER
       The District Clerk of Montgomery County, Texas is to forward the following
original exhibits to the Clerk of this Court on or before March 22, 2013:


       State’s Exhibit No. 17 – CD
       State’s Exhibit No. 17A – Redacted CD


       The original exhibits will be returned to the District Clerk of Montgomery County
when the appeal is final in this Court.


Entered this 12th day of March, 2013.
                                                            PER CURIAM